434 F.2d 1316
UNITED STATES of America ex rel. Peter L. RAMBEAU, Appellant,v.Alfred T. RUNDLE, Superintendent, State CorrectionalInstitution, Graterford, Pennsylvania, andCommonwealth of Pennsylvania (YorkCounty, Pennsylvania).
No. 18779.
United States Court of Appeals, Third Circuit.
Submitted on Briefs Dec. 18, 1970.Decided Jan. 4, 1971.

Appeal from the United States District Court for the Middle District of Pennsylvania; Frederick V. Follmer, Judge.
Peter L. Rambeau, pro se.
Joseph E. Erb, Asst. Dist. Atty., York, for appellee.
Before HASTIE, Chief Judge, and FREEDMAN and GIBBONS, Circuit Judges.
Opinion of the Court
PER CURIAM.


1
We have examined with care the contentions made on this appeal from the denial of relator's petition for habeas corpus.  We find the appeal to be without merit.


2
The judgment of the district court will be affirmed.